Citation Nr: 1123517	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-20 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 10 percent for contact dermatitis prior to June 2, 2010.

4.  Entitlement to a disability rating in excess of 30 percent for contact dermatitis as of June 2, 2010.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1970 to March 1975.  
      
This appeal comes to the Board of Veterans' Appeals (Board) from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In a September 2006 rating decision, the RO found that no new and material evidence had been submitted to reopen previously denied claims for service connection for a left foot disorder and for a low back disorder, denied service connection for diabetes mellitus, and continued the 10 percent disability rating for contact dermatitis.  In a July 2008 rating decision, the RO denied service connection for a neck disorder, bilateral hearing loss, and tinnitus.

This case was previously before the Board in November 2009, at which time it denied issues of whether new and material evidence had been received to reopen previously denied claims for service connection for a left foot disorder and for a low back disorder; denied entitlement to service connection for diabetes mellitus, a neck disorder, and bilateral hearing loss; and remanded issues of entitlement to service connection for tinnitus and entitlement to a disability rating in excess of 10 percent for contact dermatitis.  The issue of entitlement to a disability rating in excess of 10 percent for contact dermatitis has returned to the Board and is again ready for appellate action.

In a September 2010 rating decision, the RO granted service connection for tinnitus. The Veteran has not appealed either the initial rating or effective date assigned for tinnitus.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.  

In the September 2010 rating decision, the RO also increased the disability rating for contact dermatitis to 30 percent, effective June 2, 2010.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to an increased rating for the issue of contact dermatitis for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran appealed the November 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Joint Motion for Remand (Joint Remand), the parties moved to vacate and remand the portion of the November 2009 Board decision that denied service connection for a neck disorder and for bilateral hearing loss.  Specifically, with regard to the issue of a neck disorder, the Joint Remand indicated that the Board failed to consider a February 1992 post-service treatment record showing treatment for neck pain and a diagnosis of chronic neck pain.  With regard to the issue of bilateral hearing loss, the parties indicated that a February 2009 VA audiology examiner failed to provide an adequate VA examination in that he failed to consider a March 1973 audiogram and a March 1973 letter from a private physician indicating that the Veteran was examined in February 1973 and found to have sensorineural hearing loss.  

In a July 2010 Order, the Court vacated and remanded the Board's decision with regard to the issues of service connection for a neck disorder and service connection for bilateral hearing loss for further development consistent with instructions in the June 2010 Joint Remand.  The case is now before the Board for further appellate consideration pursuant to the Court's order.

As support for his claims, the Veteran provided testimony before RO personnel in February 2007 and before the undersigned Veterans Law Judge at a videoconference hearing in June 2009.  The transcripts of the hearings have been associated with the claims file and have been reviewed.

In May 2011, additional evidence was submitted to the Board in the form of photographs of the affected areas of the Veteran's skin disorder, including the face, chest, arms, groin, and buttocks.  This evidence was not submitted with a waiver of RO consideration; however, because the photographs were taken as part of a VA examination dated in June 2010, due to which results the RO increased the disability rating for the Veteran's skin disability, the evidence of them was already of record and described by the VA examiner during the June 2010 VA examination, which already has been considered by the RO.   Therefore, the Veteran would not be prejudiced by the Board's initial consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

The issue of service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a neck disorder.

2.  There was an injury to the Veteran's neck during service, but it appeared to be acute and transitory, resolving with treatment.

3.  There is no credible evidence of continuity of neck symptomatology following discharge from service.

4.  There is probative evidence against a link between the Veteran's current neck disorder and his military service.

5.  Prior to June 2, 2010, the Veteran's contact dermatitis was characterized by mild rashes that affected 0 percent of exposed areas and less than 1 percent of the entire body, requiring only topical therapy.

6.  As of June 2, 2010, the Veteran's contact dermatitis is characterized by rashes on the face, chest, back, legs, and arms affecting 24 percent of exposed areas and 30 percent of the entire body, and requiring only topical therapy.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Prior to June 2, 2010, the criteria for a disability rating in excess of 10 percent for contact dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7806 (2010).

3.  As of June 2, 2010, the criteria for a disability rating in excess of 30 percent for contact dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in August 2006 and August 2007.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Furthermore, the August 2006 and August 2007 VCAA letters from the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the August 2006 and August 2007 VCAA notice letters prior to the September 2006 and July 2008 adverse determinations on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With regard to the additional notice requirements for increased rating claims, as is the case here with the issue of contact dermatitis, a letter dated in May 2008 is compliant with the decision of the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for his service-connected contact dermatitis.  In any event, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nevertheless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), relevant VA treatment records, and medical records from the Social Security Administration (SSA).  Further, the Veteran and his representative have submitted statements in connection with his claims.  The Veteran also has been afforded opportunities to provide testimony before RO personnel and the undersigned Veterans Law Judge regarding his claim.  He also has been afforded VA examinations in connection with his claims.  Therefore, the Board is satisfied that all relevant evidence identified by the Veteran has been obtained, and that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions concerning the issue of contact dermatitis from its November 2009 remand.  Specifically, the November 2009 remand instructed the RO to, inter alia, obtain treatment records dated after March 2009 with regard to the Veteran's contact dermatitis and provide the Veteran with a VA examination to determine the current nature and severity of the service-connected contact dermatitis.  The Board finds that the RO has complied with these instructions to the extent possible.  VA treatment records dated after March 2009 have been obtained, and the Veteran was provided VA examination of his skin in June 2010.  The Board finds this VA examination report substantially complies with the November 2009 remand directives as it responded to the questions posed in the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his neck disorder was incurred during service when he was involved in a motor vehicle accident and had a whiplash injury.  See NOD dated in July 2008 and videoconference hearing transcript dated in June 2009.

As previously noted, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA magnetic resonance imaging (MRI) of the Veteran's cervical spine in 2007 showed cervical disc disease, multiple levels, and some cervical stenosis.  He was also diagnosed with cervical radiculopathy.  See VA treatment records dated in June 2007.  A VA examination in February 2009 also provided the diagnosis of multi-level cervical degenerative disc disease with cervical stenosis.  Thus, there is sufficient evidence of a current neck disorder.  Consequently, the determinative issue is whether the Veteran's neck disorder is somehow attributable to his military service.  See Watson, supra.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d at 1308.   

In service, the Veteran's STRs reveal that he was involved in a motor vehicle accident in December 1972, and underwent treatment for whiplash and dizziness.  He was issued a collar.  STRs reveal treatment for whiplash and neck pain on several occasions in December 1972 and January 1973.  A December 1972 treatment note indicated muscle spasm that increased with flexion.  However, no subsequent complaints of, or treatment for, whiplash or neck pain followed.  Furthermore, it is significant that an in-service examination in December 1974 is absent of any complaints of, treatment history, and diagnosis of residuals of any neck injury.

Post-service, the Veteran has reported having continuity of neck symptomatology since service.  The Board finds, however, that he is not credible in this regard.  At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, although the Veteran's contentions regarding an in-service injury to his neck are supported by his STRs, the fact that he made no complaints related to his neck during an examination three months prior to his separation from service, coupled with the fact that his STRs are completely devoid of complaints of neck symptomatology after January 1973, does not support the Veteran's contentions that he had continuity of symptomatology following the in-service injury.  

Furthermore, despite the Veteran's assertions that he has had continuity of neck symptomatology since service, post-service treatment records show no indication of any problems with the Veteran's neck until January 1992, when a VA X-ray of the cervical spine revealed some increased density on the lateral view projecting over the anterior arch of C1 vertebral body.  In February 1992, the Veteran complained of several years of neck pain, and was diagnosed with chronic neck pain.  See VA treatment record dated in February 1992.  These complaints of neck symptomatology in 1992 date to approximately 17 years after the Veteran's discharge from service.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, the Board observes that, while the Veteran asserts, in submitted statements and during a videoconference hearing in June 2009, that his current neck disorder stemmed from an in-service neck injury, the medical evidence of record actually shows that the Veteran has never reported such alleged in-service neck injury to his treating physicians while receiving treatment for his neck symptomatology.  The Board finds the Veteran's failure to report his in-service neck injury to his treating physicians to be telling and to be more probative than his assertions that his neck disorder stemmed from his in-service injury.  In this regard, lay statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Therefore, although the Veteran is competent to report that he has had chronic neck symptomatology since his in-service injury, the Board nevertheless finds his lay statements of continuity of symptomatology to be incredible.  See videoconference hearing transcript dated in June 2009.  

Thus, based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had neck symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

It follows, therefore, that the Board finds no evidence of any neck disorder or other chronic disease within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence for arthritis is not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  Additionally, because of the lengthy period of time between the Veteran's in-service complaints of neck pain in 1972 and 1973 and his initial post-service complaint of neck pain in 1992, the Board also finds no evidence of non-chronic neck disorder in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current neck disorder and his active military service, the findings of the February 2009 VA examiner provide strong evidence against the claim.  Specifically, the VA examiner first noted that, while the Veteran was treated for whiplash in December 1972, there were no further complaints of, or treatment for, whiplash for the remainder of the Veteran's period of military service.  The VA examiner also noted no finding of residuals of a neck injury in the Veteran's separation examination, and no diagnosis of a neck disorder until 2007.  He also indicated that degenerative spine disease is quite common in the population at large.  Further, there is no medical evidence that strain-type injuries cause, predispose to, or accelerate the development of degenerative spine or disc disease.  The Veteran's disc and arthritic changes in the neck are caused by age as the bones in the spine thicken and enlarge as people age, putting pressure on nerves with resultant pain.  Thus, given the above, the VA examiner concluded that the Veteran's current neck disorder is less likely as not the result of his in-service whiplash injury.  See VA examination report dated in February 2009.  Since there is no contrary medical examination of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim for service connection.  

The Board emphasizes that, while the Veteran is competent to state that he has experienced worsening pain in his neck over time and received treatment for symptoms of his neck disorder, he is not competent to render an opinion as to the medical etiology of his current neck disorder, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  

Analysis - Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, August 2005) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the Veteran's contact dermatitis is rated under Diagnostic Code 7806 (dermatitis or eczema).  The Veteran's current 30-percent rating is effective from June 2, 2010.  From November 9, 2001, until June 1, 2010, the Veteran's service-connected contact dermatitis was rated as 10-percent disabling.  

Diagnostic Code 7806 provides that a 10-percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30-percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum 60-percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  


10-Percent Rating Prior to June 2, 2010

A review of the evidence of record from this period reveals no complaints of, or treatment for, skin symptomatology in 2005.  However, an August 2006 VA dermatology consult note indicated that the Veteran was seen in April 2005, when he had a flare of symptoms.  The August 2006 VA treatment note further documented complaints of lesion on the right arm for approximately five months.  The Veteran denied pruritis of the site.  The Veteran also indicated that his groin region had improved in condition.  With flare-ups, he used a fan, baby oil, and over-the-counter (OTC) cortisone.  He also used alcohol to relieve itching.  He also reported an itchy dark area on the right buttock that had resolved with use of OTC non-steroidal cream and by transferring his wallet to the other hip.  Examination revealed a few scattered, mildly erythematous, nondiscrete papules on the anterior trunk; an 8-millimeter annular papule with no scale on the right forearm; hyperpigmentation in the groin area, with the right side mildly thickened with prominent follicles and the left side with mild erythema at the edge; and a few scattered, tiny erythematous pustules on the right buttock.  

An August 2006 VA examination revealed reports of monthly flare-ups that lasted for two weeks.  During these flare-ups, the reported areas involved were the groin, buttocks, and legs.  The last flare-up was approximately two weeks prior to the examination.  At the time of the examination, the Veteran reported problems with the rash in the groin area only.  He was prescribed various medications for itching, and used them during periods of flare-ups.  He reported taking two to three showers a day and changing his clothes at least twice a day.  He denied any systemic problems associated with his skin disability.  He reported progression of his skin disorder and indicated that it was now on his arms, legs, and groin.  The rash had been constant.  Examination of the skin showed the skin of the buttock, thigh, and trunk to be smooth without signs of infection, excoriation, or disfigurement.  There was mild erythemia of the groin area, but without edema, exfoliation, or keloid formation.  There was hyperpigmentation in the groin area and on the medial aspect of both inner thighs.  The scrotum was not involved.  Exposed area was 0 percent and the entire body affected was less than 1 percent.  The impression was tinea cruris.  

Another VA examination dated in May 2007 showed reports of continuous rash.  The Veteran indicated that he was prescribed various medications for his skin disorder, but could not recall the names of the medications.  He nevertheless denied their effectiveness.  He reported a rash over his arms, back, face, chest, and groin.  The groin area mainly itched at night, and he applied rubbing alcohol with some relief.  He was prescribed medications that he used during flare-ups.  He reported monthly flare-ups that lasted for two weeks.  The last flare-up started the week prior to the examination and was still present.  He indicated taking two to three showers daily and changing his clothes at least twice daily.  He indicated that the rash had progressed to his arms, legs, and groin, and that it was constant.  Examination showed the skin of the face, chest, back, and buttocks to be tanned with evidence of recent sun exposure.  The skin was smooth and without scarring.  There was no disfigurement.  There were no active lesions.  There was no crusting, inflammation, or hyper- or hypopigmentation.  The skin of the groin, to the medial thighs, was hyperpigmented.  There also was some hyperpigmentation of the right groin crease.  The groin was without signs of infection, excoriation, edema, exfoliation, keloid formation, or disfigurement.  Exposed area was 0 percent and the entire body affected was less than 1 percent.  The impressions were tinea curris with chronic intertrigo and granuloma annulare, right forearm.

A September 2006 VA treatment record indicated complaints of a rash.  The Veteran reported that the rash in his groin area had improved, with itching at times.  Examination found a slightly raised area with no scale on the right forearm, hyperpigmentation in the groin area, and two tiny erythematous papules on the buttocks.  

January 2007 VA dermatology clinic note documented complaints of itching in the groin area, mainly at night.  The Veteran also reported a lesion on his right forearm that did not bother him.  Examinations in January 2007 and February 2007 revealed the aforementioned lesion on the right forearm and mild maceration in the groin.  

A July 2007 VA dermatology treatment note indicated an improvement in the groin.  Examination revealed mild maceration and hyperpigmentation in the groin and a slightly raised annular lesion in the right forearm.  

A January 2008 VA treatment record showed complaints of rash in the groin that worsened with heat and sweating, and improved during winter.  The Veteran also had a right forearm granuloma annulare that had grown bigger.  He also had a history of folliculitis on the buttocks that had not bothered him.  A few weeks prior to treatment, he had pruritic papules on his lower extremities.  He used Desonide and antibiotic cream and they resolved.  Examination showed hypopigmentation with mild lichenification and maceration on the groin, a right forearm annular lesion with raised papular border and depressed center, and scattered dark post-inflammatory papules on the lower extremities.  

A July 2008 VA treatment note showed the skin of the groin to be thickened and macerated with prominent follicles.  The right forearm lesion had grown in size, with a raised border, but without scale.  The buttocks were found to have a few mildly inflamed papules.  

The Veteran was seen by his dermatologist again in November 2008.  At the time, the VA dermatology treatment note indicated that his groin was not bothering him.  However, he reported that no medication was effective in preventing the itchiness.  The Veteran also indicated that his right forearm lesion had become larger.  Examination revealed thickened skin with hyperpigmentation and some prominent pores in the groin and a right forearm lesion with a slightly raised border.  In the same month, the Veteran was provided a skin biopsy, which revealed that the lesion on the right forearm was not skin cancer or fungus.  No further treatment should be necessary.  

An April 2009 VA treatment record revealed mild symptoms in the groin.  The Veteran reported a flare-up a few weeks ago that resolved with OTC antibiotic ointment.  He was again found to have hyperpigmentation in the groin and a lesion on the right forearm.

A February 2010 VA dermatology note showed complaints of generalized dermatitis that itched and burned, and chronic groin irritation.  Examination showed poikilodermatous erythema of the face, chest, back, and outer aspects of the arms; erythematous and macerated inguinal folds, with no active border or scale; and a right forearm lesion with papular border.
  
There is no other medical evidence dated during this time period showing complaints of, or treatment for, this disability.

Overall, the evidence prior to June 2, 2010, shows only mild contact dermatitis affecting less than 5 percent of the entire body and less than 5 percent of exposed areas, with only topical therapy required.  Thus, the contact dermatitis was adequately contemplated by the 10-percent rating already assigned for the time period prior to June 2, 2010.  38 C.F.R. § 4.1.  

20-Percent Rating as of June 2, 2010

A review of the evidence of record from this time period reveals that the Veteran was provided another VA examination in June 2010.  The Veteran reported a constant, itchy rash.  He reported being prescribed Nizoral 2% cream to use on his groin two times a day, talcum powder to use on his groin once daily, and aluminum acetate solution soaks to apply to his groin for 15 minutes at bedtime.  He was also given menthol triamcinolone 0.025% cream to use as needed for itching of his trunk.  Examination of the face, neck, chest, abdomen, back, arms, digits, scrotum, buttocks, and legs revealed erythema of his upper chest and back, upper shoulders, and face.  There also was a raised, annular, ring-like lesion on the right forearm.  The Veteran also had maceration of his groin with evidence of excoriation and excoriation of his buttocks.  The VA examiner also indicated that photographs of these examined regions were taken.  These examination photographs show, and confirm, the examination results as described above.  There was no evidence of scarring or disfigurement.  The red rash of the face, upper chest, back, and arms involved 25 percent of the total body area and 24 percent of his exposed skin area.  The granuloma annulare ring of the right arm involved 1 percent of the total body area.  The rash in the groin area and hips involved 4 percent of the total body area.  All together, there was an exposure of 30 percent of the total body area and 24 percent of exposed skin area with all the rashes mentioned.  

An August 2010 VA skin assessment found the skin to be dry and warm.  Skin turgor was within normal limits.  No patches were found on the skin.  

There is no other medical evidence dated during this time period showing complaints of, or treatment for, this disability.

The Board notes that other diagnostic codes for disabilities of the skin are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7807-7833.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Overall, the evidence as of June 2, 2010, shows contact dermatitis affecting 30 percent of the entire body and 24 percent of exposed areas, warranting a 30-percent disability rating, which requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected.  Thus, the contact dermatitis is adequately contemplated by the 20-percent rating already assigned for the time period as of June 2, 2010.  38 C.F.R. § 4.1.  

The Board notes that the disability ratings it has continued for the Veteran's contact dermatitis are effective for the time periods assigned by the RO.  Here, the Board finds the Veteran's disability ratings are effective from their assigned effective dates.  There is no basis to further stage these ratings.  Hart, supra.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the Veteran's contact dermatitis markedly interferes with his ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).  


ORDER

Service connection for a neck disorder is denied.

Prior to June 2, 2010, a disability rating in excess of 10 percent for contact dermatitis is denied.

As of June 2, 2010, a disability rating in excess of 30 percent for contact dermatitis is denied.


REMAND

Pursuant to the June 2010 Joint Remand and July 2010 Court Order, the issue of service connection for bilateral hearing loss is remanded for further evidentiary development.  .  

As previously discussed, the June 2010 Joint Remand indicated that a February 2009 VA audiology examination was inadequate.  Specifically, the February 2009 VA examiner stated that there was no evidence of in-service audiograms in the file other than those dated in February 1970 and December 1974.  However, in addition to the in-service audiograms mentioned, the evidence of record includes a March 1973 audiogram and a March 1973 letter from a private physician, B.R. Becker, M.D., who indicated that he examined the Veteran in February 1973 and found bilateral sensorineural loss, high tones, with mild hearing loss in the left ear.  The February 2009 VA examiner found that the Veteran's bilateral hearing loss was not related to his service.  

In this regard, the June 2010 Joint Remand observed that, to be adequate, a medical opinion must be based on a consideration of the Veteran's prior history and examinations, and describe the Veteran's condition in sufficient detail so that the Board's evaluation of the claim may be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  In this case, because the February 2009 VA examiner based his opinion on inaccurate history that is not supported by the objective medical evidence of record, the examination report is inadequate.  Thus, another examination is necessary for an adequate examination that includes consideration of the Veteran's complete medical history. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an appropriate specialist to determine the nature and etiology of his bilateral hearing loss.  The claims file must be made available for review of his pertinent medical and other history, particularly his service treatment records.  

The examination should include any necessary diagnostic testing or evaluation, particularly an audiogram for both ears.  The results of the audiograms should be specifically indicated.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has hearing loss in either ear, and if so, whether it is at least as likely as not (50 percent or more probable) the bilateral hearing loss is associated with service, including any acoustic trauma he experienced.  In making this determination, the examiner is to consider an in-service audiogram dated in March 1973 showing bilateral hearing loss at 4000 Hertz, and a letter from a private physician, also dated in March 1973, indicating that audiometric studies in February 1973 showed bilateral sensorineural loss, high tones, with mild hearing loss in the left ear.

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record, regarding the incurrence of the Veteran's bilateral hearing loss and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

2.  Following completion of the above, readjudicate the claim of service connection for bilateral hearing loss in light of the VA examination provided and any additional medical evidence received since the issuance of the statement of the case in April 2009.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the supplemental statement of the case before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


